DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 9-11, 21, 25, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Dukesherer (US Pub 2005/0085715 –previously cited) in view of Hynes et al (US Pub 20110092803 –previously cited).
Re claims 1, 4, 26: Dukesherer discloses a patient tracking device for insertion into an oral cavity comprising:
a sensor housing comprising a first surface shaped to correspond to the oral cavity, at least a portion of the first surface configured to affix the sensor housing to the oral cavity [0068, 0078, 0092; see dynamic reference frame 70 with recess for a sensor bobbin 90 wherein the frame is configured as a bite block fitted in the oral cavity]; and
an electromagnetic sensor coupled to the sensor housing [0078; see the EM bobbin 90]; and
wherein the electromagnetic sensor is coupled relative to a second surface (Fig 4; wherein the sensor is positioned in recess 78, thereby being coupled relative to the surfaces of the housing);
Dukesherer discloses all features except that the housing has a first shape corresponding to the palate with the first surface being convex to an opposed concave surface wherein a first edge and opposed second edge of the housing is configured to flex to force the first edge and the second edge against spaced apart teeth within the oral cavity to assist in retaining the sensor housing within the oral cavity. However, Hynes teaches of a non invasive dental device for navigation including a bite block that is an impression of maxillary teeth and upper palate [0026, 0027; see the thermo-moldable impression whereby the impression of the palate forms a first convex surface and opposed concave/planar surface; further, the impression is of both the upper teeth and palate and this indicates that the material is flexed to force a first and second edge against spaced apart teeth to assist in retention]. It would have been obvious to the skilled artisan to modify Dukesherer, to use the particular bite block as taught by Hynes as the dynamic reference frame, as such is a well-known bite block that accurately fixes the frame to the anatomy and which results in the sensor being coupled to the planar portion.
Re claim 3: Dukesherer teaches an adhesive coupling the electromagnetic sensor to the second surface [0069; see the adhesive in the adhesive recess that couples the frame 70 to the recess and to the patient].
Re claim 5: Dukesherer discloses that the sensor is disposed within the sensor housing (Figure 4, Figure 8; see cavity 78 and see the sensor 113, 114 positioned within the housing, wherein the oral bite block is another configuration described at 0092).
Re claims 9, 10: Dukesherer teaches of a patient tracking device for navigation including an adhesive coupling the electromagnetic sensor to the second attachment surfaces [0069; see the adhesive in the adhesive recess that couples the frame 70 to the recess and to the patient) and an adhesive coupling the first surface to a teeth profile in the oral cavity [0069; see the adhesive in the adhesive recess that couples the frame 70 to the recess and is capable of coupling to teeth].
Re claims 11, 25: Dukesherer teaches that the sensor is wireless [0100; see the wireless sensor].
Re claim 21: Dukesherer discloses a patient tracking device for insertion into an oral cavity of a patient comprising:
a sensor housing having a first three-dimensional surface configured to correspond to the oral cavity and an opposed second surface [0068, 0078, 0092; see dynamic reference frame 70 with recess for a sensor bobbin 90 wherein the frame is configured as a bite block fitted in the oral cavity]; and
an electromagnetic sensor coupled to the sensor housing [0078; see the EM bobbin 90].
Dukesherer discloses all features including an adhesive coupling the housing to a teeth profile in the oral cavity [0069; see the adhesive in the adhesive recess that couples the frame 70 to the recess and is capable of coupling to teeth]. Dukesherer does not disclose that the housing has a first shape corresponding to the palate with a first attachment surface formed on the sensor housing and shaped to conform to a first profile of teeth of the patient; a second opposed attachment surface on the sensor housing opposed and spaced apart from the first surface and shaped to conform to a second profile of the teeth; and a first adhesive portion at the first attachment surface and the second adhesive portion at the second attachment surface  configured to adhere the sensor housing to the first and second spaced apart profiles of the teeth of the patient.
However, Hynes teaches of a non invasive dental device for navigation including a bite block that is an impression of maxillary teeth and upper palate [0026, 0027; see the thermo-moldable impression whereby the impression includes first and second attachment surfaces for opposed maxillary teeth]. It would have been obvious to the skilled artisan to modify Dukesherer, to use the particular bite block as taught by Hynes as the dynamic reference frame, as such is a well-known bite block that accurately fixes the frame to the anatomy and which results in the sensor being coupled to the planar portion. Further it would have been obvious to the skilled artisan to include a second adhesive portion in addition to the first adhesive portion to improve the fixing of the housing to the teeth.
Re claim 28: Dukesherer discloses the housing is over-molded over the sensor (Figure 8; see the sensor 113, 114 positioned and molded over within the housing and where the housing is a bite block at 0092).

Claims 6 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dukesherer/Hynes, as applied to claim 5, in view of Bashyam (US Pub 2014/0135868).
Re claims 6, 24: Dukesherer/Hynes disclose that the sensor is disposed between first and second surfaces (see Dukesherer Figure 4; see cavity 78 and Figure 8; see the sensor 113, 114 positioned within the housing, wherein the oral bite block is another configuration described at 0092), but does not disclose that a biocompatible material is within the sensor cavity. However, Bashyam teaches of an intraoral device wherein hardware and sensors are within housing covered with biocompatible material [0054; see the biocompatible material]. It would have been obvious to the skilled artisan to modify Dukesherer/Hynes, to use a material as taught by Bashyam, in order to permit the device to feel smooth and comfortable in the mouth [0054].

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dukesherer/Hynes, as applied to claim 1, in view of Choi et al (US Pub 2014/0343395 –cited by applicant).
Re claims 7, 8: Dukesherer/Hynes disclose all features except that the housing is 3D printed. However, Choi discloses the sensor housing is three-dimensionally printed from a negative print in response to a CT scan of the oral cavity of a patient [0035, 0036; see the 3D printing based on a CT scan]. It would have been obvious to the skilled artisan to modify Dukesherer/Hynes, to use 3D printing as taught by Choi, as such is a well-known way to fabricate the structure for accurate positioning in the patient.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Dukesherer/Hynes, as applied to claim 21, further in view of Novak (US Pub 20120256750 -previously cited).
Re claim 27: Dukesherer/Hynes disclose all features except that the sensor housing is formed from polylactic acid. However, Novak teaches of a sensor with housing form of PLA [0072; see the housing material]. It would have been obvious to the skilled artisan modify Dukesherer/Hynes, to form the housing of PLA as taught by Novak, as such is a well known material for a sensor housing that such could be configured via simple substitution. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5, 6, 9-11, 21, 24, 25, and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-9, 11, 23-26, 30, and 32 of copending Application No. 16/401,412. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘412 features a patient tracking device with a flexible conformable sensor housing with a sensor cavity wherein the housing conforms to a body cavity when inserted and an electromagnetic sensor disposed within the cavity of the housing. Further, the device includes an adhesive to retain the sensor in the sensor cavity, wherein the housing is overmolded around the sensor, and wherein the sensor is wireless. While the claims of ‘412 do not feature a particular oral cavity palate shape of the housing or attachment surfaces of spaced apart teeth, the housing is conformable and would form a palate shape and/or teeth shape when inserted. Therefore, the claims are considered an obvious variant.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-11, 21, and 24-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
The previous specification objection, claim objections, and 112 rejections are withdrawn due to amendments. The double patenting rejection is maintained and modified.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793